Citation Nr: 1309343	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include gout.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1972 and from August 1974 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.  The RO in Denver, Colorado, currently has jurisdiction of the claim.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2012.  A transcript is of record.  The Board subsequently remanded the claim in July 2012 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDINGS OF FACT

There is no probative evidence that the Veteran has had an ingrown left great toenail at any time during the appeal period, or that he has a bilateral foot disorder, to include gout, that onset in service or is causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include gout, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided to the Veteran in a September 2007 letter.  Accordingly, the duty to notify has been fulfilled.   

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and he has been afforded several VA examinations in conjunction with his claim.  VA substantially complied with the July 2012 remand by obtaining an opinion regarding the etiology of the Veteran's currently diagnosed bilateral foot disorder.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

No further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks entitlement to service connection for gout.  He reports that he went to sick leave on several occasions with complaints of severe right foot pain, which was casted for about two weeks because a break was suspected.  The Veteran notes that pain persisted after the cast was removed and the examiners were puzzled as to the cause.  He was uncertain as to whether it was diagnosed as gout at that time, but asserts he was seen after that for bilateral foot pain.  The Veteran indicates that he was diagnosed in 1977 or 1978 with gout by his private physician (Dr. D.), but that these records are not available.  See VA Form 21-526 received August 2007; VA Forms 21-4138 dated August 2007, October 2007 and July 2012.

In an October 2007 letter, the Veteran's mother reported that he complained of foot pain when he returned home from service and that she recommended Dr. D., who diagnosed gout.  She recalled Dr. D. prescribing medicine and that the Veteran was in a lot of pain.  See letter from G.G.  

In April 2012, the Veteran testified that he would have pain in his feet and the medics would tell him to go home and raise his feet and ice them for the swelling.  He indicated that he was not diagnosed and that after going there several times, he was casted in approximately the fall of 1975.  The Veteran reports that this continued for years and that he was on his feet a lot during service due to his occupation as a nuclear weapons specialist and while marching.  He indicates that he was placed on light duty on several occasions.  See hearing transcript.  

The Veteran's service treatment records reveal that he sought treatment related to an ingrown toenail on his left great toe in February 1972.  Soaks were recommended.  The following month, the Veteran reported that his left big toe still had some pus, so an excision was scheduled for March 29, 1972.  The excision took place as scheduled and the Veteran was advised to 24 hour bed rest and elevation.  Follow up on March 30, 1972 revealed that the toe looked good.  It was cleared as of March 31, 1972.  These are the only references to treatment related to the Veteran's feet during either period of active duty.  There is no reference to gout or any other bilateral foot problems during active service, and there is no reference to any casting during active service.  In addition, clinical evaluation of the Veteran's feet after this left great toe treatment was normal on examinations dated August 1972, August 1974 and July 1977, and the Veteran denied foot trouble in August 1974 and July 1977.  See reports of medical history and examination.  

The post-service evidence of record reveals that that the Veteran has received VA treatment related to his feet and for gout.  

In December 2006 he was seen with complaint of enlarging great toe.  It was noted that he had an enlarged tophus-like lesion that had increased in size and was draining clear fluid.  The following day it was oozing more blood-like fluid so the Veteran squeezed it and the contents were white and cheesy, more like tophaceous fluid.  On the day of examination, the toe was larger, redder, and the entire foot was starting to enlarge and the dorsum was red.  The assessment was likely gouty tophus that may be secondarily infected.  See emergency department note.  That same day, he was seen by the podiatry department and was noted to have right foot pain.  He indicated that his right big toe had "never done this before," but reported a history gout.  X-ray of the right foot revealed soft tissue calcifications overlying the first metatarsophalangeal joint of first interphalangeal joint as well as the second metatarsophalangeal joint with some evidence for erosive changes which can be assisted with gallop.  No fracture or dislocation was seen but subtle, lucent areas were seen at the level of the proximal third and fourth metatarsals as well as the proximal fifth metatarsal.  The long term stability of these lesions was noted to be unknown.  The impression was periarticular erosive changes as described likely to be secondary to gallup.  Proximal third and fourth metatarsals may be the result of a previous fracture.  Overlying soft tissue mass was no excluding causing erosive changes.  

A December 2006 podiatry note reveals the Veteran was seen for follow up for gout attack to the right big toe.  On that day, the right foot was swollen and draining.  The assessment was history of gouty attack with active gouty drainage noted to the interphalangeal joint of the right hallux.  Incision and drainage of the right foot and cleanup of gouty tophi was planned for and carried out in January 2007.  A November 2007 podiatry note revealed an assessment of status post grout/bone debridement of right hallux - healed.  

The Veteran underwent a VA examination in February 2008, at which time his claims folder was available for review.  A past gout surgery to his right big toe was noted as through VA.  In pertinent part, the Veteran reported onset of gout as far back as 1974 and 1975 while still in service.  He denied being aware of any family history of gout or being diagnosed with gout while in service, but did reference attacks with gout and problems with his left foot and heel.  The Veteran indicated he was misdiagnosed as having some type of fracture and put into a slab for two to three weeks, which was later removed.  He noted there was never any reason for him to believe he had a fracture since there was no acute injury, and indicated it was just very painful to walk on.  The Veteran reported first being diagnosed with gout in 1979.  He asserted that prior to that, the diagnosis was missed.  Treatment helped and he now had about two attacks per year, to include on his right great toe.  Following physical examination, the Veteran was assessed with gouty arthritis of his right large toe based on x-ray findings.  No opinion regarding etiology was provided.  

The Board notes that the February 2008 imaging report of the right foot referenced by the VA examiner is of record.  It contains an impression of prominent osteophytes at margins of metatarsal heads; erosions at first and second metatarsal heads and at interphalangeal joint of great toe; vague periarticular calcification at first-fourth metatarsal phalangeal joint margins may reflect gout tophi; hammertoe deformity second-fourth digits; elongated soft tissue calcifications at the plantar surface of what appears to be fourth and fifth metatarsals on lateral view may represent accessory ossicles or joint capsule or tendinous calcification; deformity of the base in the third and fourth metatarsals may represent old fracture; and moderately prominent dorsal midfoot osteophytes.  

The Board remanded the claim in July 2012 for another VA examination given the Veteran's assertions, the October 2007 letter from G.G., and the fact that no nexus opinion had been provided in the February 2008 VA examination.  

The VA examination requested by the Board was conducted in August 2012.  The Veteran's claims folder was available and completely reviewed.  The Veteran reported that he had an ingrown toenail on his left great toe in February 1972 while in service.  It was successfully treated and was completely resolved by March 1972.  He thought that he had swelling of his ankle in 1975 due to a fracture and that it was casted for two weeks and he was put on light duty.  The examiner reported that review of the service treatment records indicates no ankle injury and no x-rays of the ankles or feet.  He had athlete's foot in March 1977 which was successfully treated and at the time of his separation examination, he stated his health was good and there were no indication of any arthritic symptoms or conditions.  The Veteran reported that in the late 1970s, after military service, he was a private physician, Dr. M. for pain in the left great toe.  He stated that it was the same problem that he had in 1972 while in service.  Dr. M. cut away part of the toenail and gave him Naproxen.  The Veteran was unsure when the diagnosis of gout was made or when he was treated with Allopurinol, although he thought Dr. M. may have put him on it at some time.  He saw Dr. M. intermittently until the early 1980s, at which time he lost his medical insurance.  The Veteran indicated that he did not take any medications until 2006 and that Dr. M.'s records were not available.  The examiner noted that the Veteran was seen for the first time at the Denver VAMC in November 2006, at which time a history of gout was noted.  The December 2006 records related to painful and enlarging right great toe were noted.  

Following physical examination, review of the February 2008 right foot x-ray, and testing of uric acid level in August 2012, which was 3.4 mg/dL, the Veteran was diagnosed with gout with episodes of acute gouty arthritis.  The examiner noted it had been quiescent since May 2011.  It was the examiner's opinion that it is less likely than not that the gout is causally related to military service.  The rationale for this opinion was that the Veteran had an ingrown toenail of his left great toe in February 1972, which was successfully treated and completely resolved by March 1972.  He reported that he had swelling of the ankle in 1975 due to a fracture and that it was casted for two weeks and that he was put on light duty, but review of the service treatment records do not reveal an ankle injury at any time or any x-rays of the ankles or feet.  At the time of his separation physical examination, the Veteran stated that his health was good and there was no indication of any arthritic symptoms or conditions.  The Veteran described the episode of great toe pain that occurred in the late 1970s (after military service) to be the same problem that he had in 1972 while in service, that of an ingrown toenail.  He describes that part of the toenail was cut away and that he was given Naproxen.  This description is not that of acute gouty arthritis.  The Veteran stated in December 2006, at the time he was seen for severe swelling of the right great toe, "that this toe has never done this before."  The Veteran was unsure when the diagnosis of gout was initially made or when he was first treated with Allopurinol, although he does remember that it was years ago.  The diagnosis of gout was formally established in December 2006.  

The preponderance of the evidence of record is against the claim for service connection for a bilateral foot disorder, to include gout.  As an initial matter, the service treatment records are devoid of reference to complaint of, or treatment for, either a bilateral foot disorder or gout, although the Veteran did seek treatment for an ingrown toenail on his left great toe in February 1972, which was successfully treated and resolved by the following month.  The Veteran also consistently denied any foot trouble during subsequent in-service examinations and clinical evaluation of his feet was always normal.  See reports of medical history and examination dated August 1972, August 1974 and July 1977.  While the Veteran is competent to report problems with his feet during service, he is not competent to report he had gout as this is not a disability that capable is of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the VA examiner who conducted the August 2012 VA examination indicated that the Veteran's description of great toe pain that occurred in the late 1970s after military service, which the Veteran asserted was the same as the ingrown toenail he had in 1972 while in service, did not describe acute gouty arthritis.  

There is no evidence of record that the Veteran has had an ingrown left great toenail, which is the only in-service problem involving his feet, at any time during the appeal period.  As such, service connection for an ingrown left toenail is not warranted in the absence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed gout with episodes of acute gouty arthritis and service, which is the only currently diagnosed problem involving the Veteran's bilateral feet.  The Veteran himself indicated that his right great toe had never before had a gout attack at the time he received treatment in December 2006 and the VA examiner provided an opinion against the claim that was supported by adequate rationale after review of the claims folder and consideration of the Veteran's assertions.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Under the circumstances of this case, the preponderance of the evidence is against the claim and the claim must be denied.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral foot disorder, to include gout, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


